DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 1-3.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: When the replacement drawings were submitted, there is incomplete corresponding update to the specification to explain the drawings. While figures 4 and 5 have been divided and enlarged, it is not clear from the specification which of the figures are covered/corresponding to the description as the former figures 4 and 5 are discussed.
Further figures 4HH, 4II, and 4JJ appear to be empty so it is not clear what is to be understood from these figures.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a jitter analyzer and a process for analyzing jitter. The claimed invention (claim 1 as representative of the independent claims) recites in part:
a time delay controller that produces a control signal; 
a time delay member in communication with the time delay controller and that: 
receives the control signal from the time delay controller; 
receives a first primary signal; and 
produces a delayed primary signal from the first primary signal such that delayed primary signal is delayed from first primary signal based on control signal; 
a delay measurement circuit in communication with the time delay member and that: 
receives the delayed primary signal from the time delay member; 
receives a third primary signal; and 
produces a time delay measurement signal from the first primary signal and the third primary signal; 
an edge generator in communication with the time delay member and that receives the delayed primary signal from the time delay member and produces a reference signal from the delayed primary signal; 
a decision circuit in communication with the edge generator and that: 
receives the reference signal from the edge generator; 
receives a detector signal; and 
produces a raw decision signal from the detector signal such that a value of the raw decision signal depends on the reference signal; and 
a decision circuit readout in communication with the edge generator and the decision circuit and that: 
receives the reference signal from the edge generator; 
receives the raw decision signal from the decision circuit; and 
produces a decision signal from the raw decision signal based on the reference signal.”

The prior arts of record teach
US 2019/0004565 to Nelson teach a decision time of a marginally out of tolerance reference signal can vary with a ratio of the square root of the measured jitter variance to the offset limit ΔTOL. Thus, the smaller the variance of the measured jitter, the less averaging and the shorter the decision-making time. The statistical processing circuit controls the latency of the monitor based on processing the time stamps to estimate the uncertainty of measurement. Thus, the latency or decision delay of the monitor is not deterministic, but rather based on the value of the offset limit and the actual jitter.
US 2006/0122806 to Rifani, et al. teach a jitter measurement circuit for use in an integrated circuit. The circuit has a phase detector array. In the circuit, a timing system is embedded in the chip to generate a reference signal with an adjustable edge from an externally provided clock signal. In a clock jitter mode of operation the generated reference signal is used for measuring phase jitter in the clock signal.
US 20090096439 to Hsu et al. teach a circuit having a synchronous dual-phase detector coupled to a circuit under test e.g. phase lock loop, to delay a clock signal and a reference clock signal. The detector detects a phase relationship between a delayed clock signal and a delayed reference clock signal. A decision circuit is coupled to the detector to perform logic operations, data latching and counting on the phase  relationship detected by the detector to obtain a counting value. The detector has three delay buffers to generate respective delayed reference clock signals.
US 2002/0198672 to Jungerman et al. teaches a phase noise limitation can be partially circumvented as follows. The second sample (with added phase jitter) only needs to distinguish between the rising and falling edge (180 degrees of phase), it is not used for exact time base placement of the sampling point. Only the non-delayed sampling pulse is used to determine the exact phase. The delayed pulse resolves the ambiguity as to whether the sampled electrical signal is on a rising or falling edge of the sinusoid.
US 2003/0081667 to Camnitz et al. teach a sampling apparatus for use in high data rate jitter measurement systems based on offset sampling. A trigger circuit is used, along with a time-based variable delay, to align a sampling strobe to drive two samplers.
However the prior arts of record fail to teach the claimed specifics recited in the independent claims.As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 will be allowable over the prior arts of record once the objections above are addressed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See objections to the specification and drawings above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111